Citation Nr: 1219593	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-38 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1975 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A timely Notice of Disagreement as to that issue was filed by the Veteran in January 2009.

The Veteran testified at a March 2011 Travel Board hearing held at the Houston RO.  A transcript is included in the file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through his April 2008 claim and a supporting June 2008 statement, the Veteran asserts that he has hypertension that is secondary to stress that is related to his service-connected PTSD.  At his March 2011 Travel Board hearing, he alternatively alleged that his hypertension is attributable to medications which he was taking for treatment of his PTSD.

Post-service VA treatment records show that the Veteran was diagnosed with hypertension in 2007.  He was diagnosed with PTSD in 2003 and prescribed antidepressants.  

He was afforded a VA examination to determine the etiology of his hypertension in October 2008.  Although the examiner opined that the Veteran's PTSD symptoms likely caused the Veteran's blood pressure to elevate temporarily, he opined that it was less likely as not that the Veteran's psychiatric symptoms caused a physiological change that would result in a chronic hypertension disorder.  The VA examiner did not, however, offer an opinion as to whether the Veteran's hypertension is at least as likely as not related to any other injury or illness incurred during the Veteran's active duty service.  Similarly, the VA examiner did not opine as to whether medications taken for treatment of the Veteran's PTSD at least as likely as not caused the Veteran's diagnosed hypertension.

The claim was remanded by the Board in May 2011 for an addendum opinion by the October 2008 VA examiner addressing whether the Veteran's hypertension is etiologically related to an injury or illness incurred during his active duty service, other than PTSD.  The examiner was also asked to provide an opinion as to whether the Veteran's hypertension is etiologically related to medications for treatment of PTSD.  A complete rationale, with discussion of relevant evidence in the claims file and any applicable medical principles, was requested for each of the examiner's opinions.

In a VA opinion dated in July 2011, the VA examiner opined that none of the currently rated disability disabilities, including PTSD, have a clear pathophysiology which would lead to persistent or permanent aggravation of hypertension.  The examiner attached a list of known causes of hypertension from a medical source.  The Board notes that the list includes "antidepressants" as a cause of hypertension.  As clearly indicated by the previous remand, the Veteran is currently taking antidepressants for his service-connected PTSD. 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

As the evidence cited by the October 2008 examiner clearly indicates the possibility that the Veteran's PTSD medication could have caused or aggravated his hypertension, a more comprehensive opinion is necessary to address this issue.

In view of the foregoing, the claims file must be provided to the same VA examiner who performed the October 2008 VA examination and authored the corresponding report.  The VA examiner should be requested to review the claims file in its entirety.  The VA examiner should then offer an opinion, in an addendum report, as to whether it is at least as likely as not that the Veteran's hypertension is caused or permanently worsened by antidepressants taken by the Veteran to treat his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for hypertension, claimed as secondary to PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran, and, that efforts are being undertaken to obtain an addendum opinion as to whether the Veteran's hypertension is etiologically related to medications taken for treatment of PTSD.

2.  Then, the Veteran's claims file must be made available to the same VA examiner who performed the October 2008 VA examination for hypertension and the examiner must be requested to review the entire claims file.  The VA examiner must then be requested to provide a typewritten addendum report in which the examiner offers an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or permanently worsened by medications (including antidepressants) for treatment of PTSD. A complete rationale, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the addendum for each of the examiner's opinions.

If the same VA examiner who performed the October 2008 VA examination is not available, then the claims file may be provided to an appropriate VA examiner for review and the rendering of the opinions requested above.  If the new VA examiner determines that such opinions cannot be rendered without a physical examination of the Veteran, then a new VA examination to determine the etiology of the Veteran's hypertension must be scheduled.

All tests and studies deemed necessary by the examiner must be performed.  The VA examiner must offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or permanently worsened by medications for treatment of PTSD to include antidepressants.  

A complete rationale, with discussion of relevant findings on examination, relevant evidence in the claims file, and applicable medical principles, should be given for each of the examiner's opinions.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim for service connection for hypertension, claimed as secondary to PTSD, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


